Case 2:19-cr-00023-NT Document 135 Filed 07/21/21 Page 1 of 2        PageID #: 912




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE


  LUIS ORTIZ,                            )
                                         )
             Petitioner,                 )
                                         )
        v.                               )      Docket No. 2:19-cr-00023-NT-1
                                         )
                                         )
  UNITED STATES OF AMERICA,              )
                                         )
             Respondent.                 )


                 ORDER AFFIRMING THE
      RECOMMENDED DECISION OF THE MAGISTRATE JUDGE

        On June 7 2021, the United States Magistrate Judge filed with the

  Court, with copies to the parties, his Recommended Decision on Petitioner’s

  motion to vacate, set aside, or correct sentence pursuant to 28 U.S.C. § 2255

  (ECF No. 129). The time within which to file objections has expired, and no

  objections have been filed. The Magistrate Judge notified the parties that

  failure to object would waive their right to de novo review and appeal.

        It is therefore ORDERED that the Recommended Decision of the

  Magistrate Judge is hereby ADOPTED, the Government’s motion to dismiss

  the Petition is GRANTED, and the Petition is DISMISSED. It is further

  ORDERED that no certificate of appealability should issue in the event the
Case 2:19-cr-00023-NT Document 135 Filed 07/21/21 Page 2 of 2           PageID #: 913




  Petitioner files a notice of appeal because there is no substantial showing of

  the denial of a constitutional right within the meaning of 28 U.S.C. § 2253(c)(2).



        SO ORDERED.


                                           /s/ Nancy Torresen
                                           United States District Judge

  Dated this 21st day of July, 2021.




                                          2
